PER CURIAM:
Being persuaded of the correctness of the result reached by the District Court and altogether convinced of our inability to do anything but produce further confusion on a matter of New York insurance law now quite sufficiently confused, contrast, e. g., Brooklyn Eastern District Terminal v. Phoenix of Hartford Ins. Co., 26 A.D.2d 627, 272 N.Y.S.2d 443 (2d Dept. 1966) (3-2 decision) with Continental Casualty Co. v. Duffy, 26 A.D.2d 630, 272 N.Y.S.2d 470 (2d Dept. 1966), we affirm the judgment for the reasons given by Judge Henderson and also on the authority of the later decided Continental Casualty Co. case.